 56
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
359 NLRB No. 4
 
United States Postal Service
 
and
 
National Association 
o
f Letter
 
Carriers Merged Branch No.
 
19
.
 
Case 
34

CA

012912 
 
September 28, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
 
AND 
B
LOCK
 
On April 16, 2012, Administrative Law Judge Ra
y-
mond P. Green issued the attached decision. The Acting 
General Counsel filed exceptions and a supporting brief.  
The Respondent filed an answering brief, and the Acting 
General Counsel filed a
 
reply brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s ruling
s, findings,
1
 
and conclusions 
only to the extent consistent with this Decision and O
r-
der.
2
 
                                        
                  
 
1
 
 

violated Sec. 8(a)(5) and (1) by failing to timely provide information 
the Union requested in relation to the December
 
17, 2010 Jess Frie
d-


a forced overtime grievance did not violate Sec. 8(a)(5) and (1).
 
We adopt
 
the judge

s findin
g that the Respondent did not violate 
Sec. 8(a)(5) and (1) by 
its delay in furnishing information related to the 

express mail

 
grievances
.  In doing so, 
we rely 
specifically 
on the 
judge

it was not unreasonable 
for the Respondent 
to delay 
f
urnishing this information 
in light of 
the parties

 
decision
 
to hold ou
t-
standing express mail grievances in abeyance pending resolution of 
a
 
representativ
e grievance.  W
e do not rely on the judge

s suggestion that 
this information was not relevant.
 
2
 
 
We s

findings herein.  
We 
shall 
modif
y
 

conform to our findings and to
 
the Board

s standard remedial 
language, 
and in accordance with 
Excel Container, Inc.
, 325 NLRB 
17 (1997)
.
 
We shall substitute a new notice to conform to the Order as modified.
 
For the reasons explained below, we find that the Respondent r
e-
peatedly violated Sec. 8(a)(5) and (1) of the Act by failing to provide 
requested relevant information in a time
ly manner.  All of the 
info
r-
mation dealt with herein was requested in connection with grievance 
processing, and all of the related grievances were resolved before the 
hearing.  Accordingly, the Acting General Counsel does not seek the 
production of any of 
the requested information, and we will not require 
the Respondent to furnish it.  
 
The Acting General Counsel asks us to order the Respondent to mail 
a copy of the notice to all of its New Haven supervisors.  We find that 
the record does not show that such
 
a remedy is warranted.  The Acting 
General Counsel also seeks an order requiring notice posting at all of 
the Respondent

s New Haven facilities.  We decline to do so, as a n
o-
tice posted at the two facilities involved herein will provide sufficient 
notice 
to all affected individuals.  See 
Postal Service
, 350 NLRB 441, 
441 fn. 3 (2007).  Member Block observes that, given the various viol
a-
tions found in this case, as well as the settlement agreement involving 
other New Haven facilities, a district
-
wide notice
 
posting may be ne
c-
essary should the Respondent engage in additional similar violations.
 
This case involves two postal facilities that are part of 
the New Haven post office:  the Mt. Carmel facility in 
Mt. Carmel, Connecticut, and the Dixwell Avenue faci
l
i-
ty in Hamden, Connecticut.
3
  
The Respondent and the 
National Association of Letter Carriers (NALC) are pa
r-
ties to a national collective
-
bargaining agreement. As a 
local of NALC, the Union is responsible for the day
-
to
-
day administration of the contract, 
including the repr
e-
sentation of employees under the parties

 
multi
-
step 
grievance and arbitration procedure.  As set forth in the 
judge

s decision, officials from the Union and the R
e-
spondent seek to resolve grievances based on a docume
n-
tary record assembl
ed by 
u
nion stewards.  Typically, in 
assembling this record, the stewards request information 
from the Respondent.  The allegations in this case all 
concern the Respondent

s alleged failure to furnish 
grievance
-
related information in a timely manner.
 
An em
ployer has a statutory obligation to provide to a 
union that represents its employees, on request, info
r-
mation that is relevant and necessary to the union

s pe
r-
formance of its duties as collective
-
bargaining repr
e-
sentative
4

including deciding whether to fi
le or process 
grievances on their behalf
5

and to do so in a reasonably 
timely manner.
6
  
In determining whether an employer has 
met its duty of timely response, the Board considers the 
totality of the pertinent circumstances.
7
  

What is r
e-
quired is a reason
able 
good
 
faith effort to respond to the 
request as promptly as circumstances allow.  In evalua
t-
ing the promptness of the response, the Board will co
n-
sider the complexity and extent of information sought, its 
availability and the difficulty in retrieving 
the info
r-
mation.

8
  
 
Where a union requests information concerning the 
terms and conditions of employment of bargaining unit 
employees, that information is 

presumptively relevant

 
to the union

s proper performance of its collective
-
bargaining duties.
9
  
We
 
find that all of the information at 
issue here pertained to unit employees.  Although the 
                                        
                  
 
3
  
The parties and judge sometimes refer to the Dixwell Avenue f
a-
cility as the Hamden facility.  We use the Dixwell
 
Avenue name to 
avoid confusion with a different post office also located in Hamden, 
Connecticut.
 
4
  
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 435

436 (1967); 
NLRB v. Truitt Mfg. Co.
, 351 U.S. 149, 152 (1956).
 
5
  
Disneyland Park
, 350 NLRB 1256, 1257 (2007
).
 
6
  
Woodland Clinic
, 331 NLRB 735, 736 (2000) (

An unreasonable 
delay in furnishing [requested relevant] information is as much of a 
violation of Section 8(a)(5) of the Act as a refusal to furnish the info
r-
mation at all.

).
 
7
  
West Penn Power Co.
, 339 NL
RB 585, 587 (2003), enfd. in pert
i-
nent part 349 F.3d 233 (4th Cir. 2005).
 
8
  
Id. (internal quotations and citations omitted).  
 
9
  
Southern California Gas Co
.
, 342 NLRB 613, 614 (2004).
 
  
 
 
 
 
POSTAL SERVICE
 
 
 
 
 
 
57
 
 
presumption of relevance is rebuttable,
10
 
the Respondent 
did not attempt to rebut the presumption in any of the 
following instances.  
 
1.  
The Emond 
g
rievance
 
The Res
pondent placed Mt. Carmel 
l
etter 
c
arrier 
Gi
l-
bert Emond on administrative leave after determining 
that there was no work available that Emond could pe
r-
form within his medical limitations.  The Union grieved 
this determination and, on August 20, 2010,
11
 
reque
sted 
copies of the TACs rings for the Mt. Carmel office from 
June 24 to the present.  As set forth by the judge, TACs 
refers to the Respondent

s computerized time and atten
d-
ance system, which functions like an electronic 
timeclock.  Employees are issued ca
rds that they are r
e-
quired to swipe at significant points in the workday, i
n-
cluding when they enter the facility, leave to deliver 
mail, and conclude their shift.  Each time an employee 
swipes her card, a TACs ring is recorded electronically in 
a computer 
database, and the Respondent can use a pr
o-
gram to obtain and print TACs ring reports for any given 
period of time, for any particular employee or group of 
employees.  The judge found, without exception, that 
information regarding TACs rings was 

simple eno
ugh 
to obtain via a computer generated report,

 
and the re
c-
ord indicates that the Respondent was able to provide the 
Union with TACs ring reports on a thumb drive.
 
Emond was reinstated on October 8, but the Union 
contended that he was entitled to backpay; 
therefore, it 
continued to press the grievance.  On November 30, b
e-
fore the Respondent had furnished the Union with the 
requested TACs rings, Union Representative David Fruin 
requested additional information, including mail volume 
reports, daily schedules,
 
and overtime desired lists for the 
Mt. Carmel facility.  Fruin testified that the Union r
e-
quired the TACs ring reports and the other documents in 
order to determine whether there was work available for 
Emond, and to calculate the amount of backpay to whic
h 
Emond would be entitled. 
 
The Respondent furnished some of the TACs rings on 
January 4, 2011, and the remainder of the TACs rings 
and the other requested information on March 3, 2011.
  
The judge found that the Respondent did not violate the 
Act because t
he only information that would have been 
relevant to Emond

s grievance was information related to 
his physical condition.  
 
We disagree, and find that the judge misapplied the 
Board

s standard of relevance.  All of the information 
requested by the Union in
 
relation to this grievance was 
presumptively relevant, as it related directly to unit e
m-
                                        
                  
 
10
  
See id. at 616.
 
11
  
All
 
dates are in 2010 unless otherwise noted.
 
ployees.  In fact, the Respondent never sought to rebut 
that presumption.  Thus, the Respondent had a statutory 
duty to furnish this information in a timely manner.  S
ee 
Woodland Clinic
, supra, 331 NLRB at 736 (employer has 
duty to timely furnish relevant information absent 
presentation of a valid defense).  The Respondent offered 
no explanation for its 4
-
 
to 6
-
month delay in furnishing 
the requested information, and we
 
find that delay to be 
unreasonable and a violation of Section 8(a)(5) and (1).
 
2.  
The December 20 Jess Friedman 
 
a
ssignment 
g
rievance
 
The Respondent denied Jess Friedman

s request to be 
assigned to Mt. Carmel route 1871 to fill in for an e
m-
ployee on 
extended absence.  Friedman grieved the den
i-
al of his request, claiming he had the right to bump the 
employee who received the assignment, Charles Norris.  
On December 21, Friedman, who also serves as a union 
steward, requested (1) the December 20 Dixwell 
Avenue 
daily schedule; (2) his own December 20 TACs rings; (3) 
the December 20 TACs rings for the carrier working 
route 1871; and (4) the December 20 Mt. Carmel daily 
schedule.  Friedman renewed his request on December 
23 and further requested (1) the Nove
mber 24 and D
e-
cember 4 Mt. Carmel daily schedules, and (2) Norris

 
November 24 and December 4 TACs rings.  The R
e-
spondent supplied the information on January 20 and 21, 
2011.
 
The judge found that the Respondent

s provision of 
these documents was not 

undul
y late.

12
  
We disagree.  
Contrary to the judge, we find that the Respondent

s 1
-
month delay was unreasonable.  The information sought 
by the Union was not complex.  The requested TACs 
rings covered only a few days and were readily access
i-
ble from the Respo
ndent

s computer.  The record also 
indicates that daily schedules are kept at the facilities 
themselves and can be copied easily.  See 
Postal Service
, 
308 NLRB 547, 551 (1992) (information was not co
m-
plex or difficult to retrieve where it consisted of only
 
a 
few documents).  Moreover, the Respondent never told 
the Union that it was having trouble assembling this i
n-
formation, and it never furnished the Union with readily 
available partial information.  Absent evidence justifying 
delay, even a delay of severa
l weeks may constitute a 
violation.  See 
Woodland Clinic
, supra, 331 NLRB at 
737 (7
-
week delay); 
Postal Service
, supra, 308 NLRB at 
551 (4
-
week delay).  Indeed, the evidence shows that it 
was only on the last day of the filing period for the grie
v-
                                        
                  
 
12
 
 
He
 
also suggested that the TACs rings and the daily 
schedule
s 
were irrelevant.  Both sets of documents relate to unit employees and 
are therefore presumptively relevant.
  
The Respondent made no attempt 
to overcome this presumption.
 
 58
 
                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
ance, and
 
after the grievance had already been remanded 
for lack of information, that the Respondent made any 
attempt to furnish this information to the Union.  
 
Finally, we reject the judge

s suggestion that the R
e-
spondent

s delay was reasonable because the Union

s 
request was made shortly before the Christmas and New 
Year holidays, when mail volume is heavier than normal.  
Although the Respondent adduced general testimony that 
the holiday season is a busy time at the post office, it 
made no effort to explain how i
ts yearend press of bus
i-
ness precluded it from supplying this limited and easily 
gatherable information until late the following month.
13
  
Because the Respondent

s efforts fell short of our stan
d-
ard, which requires parties to furnish information 

as 
promptl
y as circumstances allow,

 
we find that it viola
t-
ed Section 8(a)(5) and (1).  
West Penn Power
, supra, 339 
NLRB at 587.
 
3.  
The Gray
-
Williams 
w
arning 
g
rievance
 
On December 17, the Respondent gave 
l
etter 
c
arrier 
Loretta Gray
-
Williams a letter of warning for 
returning 
from her route with undelivered mail.  On December 18, 
Steward Friedman requested (1) the December 16 ove
r-
time request forms for the Dixwell Avenue branch; (2) 
Gray
-

 
form reporting that she returned with 
undelivered mail; (3) the scan
-
sh
eet for Gray
-

 
route showing the deliveries she made; (4) December 16 
TACs rings for Dixwell Avenue carriers; and (5) the i
n-
formation relied on by the Respondent in issuing the 
warning letter.  On December 21, Friedman reiterated his 
request and fu
rther sought a copy of the warning letter 
issued to Gray
-
Williams and the December 16 Dixwell 
Avenue daily schedule.  Friedman renewed his request 
again on December 23.  Friedman appealed Gray
-
Williams

 
grievance to the next level of the grievance 
and arbi
tration procedure, but the grievance was reman
d-
ed due to missing information.  The judge found that the 
Respondent provided the requested information som
e-
time between January 16 and 28, 2011.  Based on unr
e-
butted testimony, we find that some of the informa
tion 
was provided on January 21, 2011.  Although the judge 
did not note it, the record further shows that, even at that 
late date, Steward Friedman had to make multiple r
e-
quests before he received, on January 22, 2011, all of the 
information to which the U
nion was entitled.   
 
The judge found that the Respondent

s 1
-
month delay 
in supplying the information was reasonable because the 
request was made shortly before the Christmas and New 
Year holidays, when mail volume is heavier than normal.  
For the reasons
 
set forth above, we reject this finding.  
                                        
                  
 
13
  
Indeed, Supervisor L
ilianne Joseph testified that the peak period 
of holiday mail volume ended around December 29.
 
Also, the information the Union requested was presum
p-
tively relevant and was not complex.  The evidence again 
shows that the Respondent made no effort to furnish the 
requested information until the last day of the
 
already 
extended grievance
-
filing period, and even then it fully 
complied only after being prodded to do so.  In these 
circumstances, we find that the Respondent violated Se
c-
tion 8(a)(5) and (1) because it did not make a 
good
-
faith 
effort to furnish this 
information as promptly as circu
m-
stances allowed.  See 
West Penn Power
, supra.
 
4. 
 
The 
r
outer 
t
ime 
g
rievance
 
The Respondent and the Union agreed on July 31 to 
assign 3 hours and 29 minutes of 

router time

 
to ind
i-
vidual routes within the Mt. Carmel office.
14
  
The Union 
alleged that the Mt. Carmel facility failed to put this 
change into effect, and that Mt. Carmel letter carriers 
were not being paid for this time.  On September 4, the 
Union grieved this matter and, on September 13, reques
t-
ed daily schedules, 
TAC rings, and the overtime desired 
list from July 31 through the present.  On November 22, 
Union Representative Fruin renewed his request because 
the Respondent had not yet furnished the information.
15
  
Because the Union requested this information through 

the present,

 
Fruin

s November 22 renewal also su
p-
plemented his September 13 request to include the same 
information through November 22.
 
The record shows that the grievance was at some point 
withdrawn in favor of a representative grievance.  The 
judge fo
und that the grievance began its 

functional life

 
on February 15, 2011, that the Respondent provided the 
Union with the necessary information by March 9, 2011, 
and that the grievance was resolved by March 29, 2011.
16
  
In these circumstances, the judge conc
luded that the R
e-
spondent provided the requested information in a timely 
manner.
 
Contrary to the judge, we find that the Respondent

s 
delay in supplying the information from the date of the 
Union

s initial request through November 22 was unre
a-
sonable.  While we agree with the judge that the record is 
unclear as to what prevented processing of this grievance 
                                        
                  
 
14
 
 

individual routes.  It is agreed upon by the parties through their Joint 
Alternative Route Adj
ustment Process. 
 
15
 
 
The September 13 and November 22 dates for the initial and r
e-
newed requests, respectively, are 
based on uncontradicted
 
documentary 
evidence.
 
16
 
 
As the judge recognized, the decision ultimately resolving this 
grievance lists other docum
ents on which the parties relied.  In light of 
our finding that the Respondent 
violated Sec. 8(a)(5)
 
and (1) by
 
its 
delay in furnishing the information originally requested on September 
13, we find it unnecessary 
to consider whether
 
the Respondent unre
a-
son
ably delayed in furnishing other information requested in relation to 
this grievance.
 
  
 
 
 
 
POSTAL SERVICE
 
 
 
 
 
 
59
 
 
after November 22, we find, based on Fruin

s November 
22 renewal of the request, that the Respondent had not 
furnished the requested inform
ation by that date.  Ther
e-
fore, regardless of what happened to the grievance after 
November 22, the Respondent failed to furnish info
r-
mation that was originally requested on September 13 for 
over 2 months.  We find that this delay was unreasonable 
and thus
 
violated Section 8(a)(5) and (1).  See 
Woodland 
Clinic
, supra;
 
Postal Service
, supra, 308 NLRB at 551.
 
5.  
The Gray
-
Williams 
o
vertime 
a
ssignment 
g
rievance
 
In January and February 2011, the Union alleged that 
the Respondent failed to assign Gray
-
Williams a
ny ove
r-
time, despite her claim that she had requested, via a 
handwritten note, inclusion on the overtime desired list.  
On January 31 and February 1, 2011, Steward Friedman 
filed a grievance and requested (1) a copy of Gray
-
Williams

 
note; (2) the overtime
 
desired list for the first 
quarter of 2011; and (3) the work assignment list for the 
same period.  None of this information was ever fu
r-
nished, but the grievance was resolved in Gray
-
Williams

 
favor on February 25.  The judge found that the reques
t-
ed info
rmation was 

redundant and unnecessary

 
b
e-
cause the Respondent orally conceded that Gray
-
Williams had requested to be placed on the overtime 
desired list and the grievance had been resolved. 
 
 
In so finding, the judge again misapplied the Board

s 
standards
.  The requested documents concerned unit e
m-
ployees and were therefore presumptively relevant.  See 
Disneyland Park
, supra; 
Postal Service
, supra, 350 
NLRB at 485.  Moreover, the issue of whether the R
e-
spondent unlawfully refused to provide the requested 
d
ocuments is to be determined by the facts as they exis
t-
ed at the time of the request.  See 
Lansing Automakers 
Federal Credit Union
, 355 NLRB 1345 (2010).  Ina
s-
much as the documents were relevant to the grievance 
pending at the time of the request, subseque
nt events 
have no impact on our finding of a violation.  Id.
 
We also find unreasonable the Respondent

s delay in 
furnishing this information before the grievance was r
e-
solved.  The Union requested three documents, and there 
was no showing that assembling t
his information would 
have been difficult or burdensome.  In these circu
m-
stances, for the reasons stated above, the Respondent

s 
failure to furnish the information before the grievance 
was resolved violated Section 8(a)(5) and (1).
17
 
                                        
                  
 
17
  
Member Hayes agrees that the Respondent violated Sec. 8(a)(5) 
by unreasonably delaying the provision of requested information co
n-
cerning the Gray
-
Williams overtime ass
ignment grievance.  Gray
-
Williams works at the Dixwell Avenue facility.  As stated above, there 

8(a)(5) by failing to timely provide information related to the December 
17, 2010 Jess F
riedman assignment grievance.  Jess Friedman works at 
A
MENDED 
C
ONCLUSIONS OF 
L
AW
 
1. Replace the judge

s Conclusion of Law 1 with the 
following paragraph
.
 

1. The Respondent violated Section 8(a)(5) and (1) of 
the Act by failing to timely furnish requested information 
relating to the Emond grievance, the December 17 Jess 
Friedman as
signment grievance, the December 20 Jess 
Friedman assignment grievance, the Gray
-
Williams 
warning grievance, the router time grievance, and the 
Gray
-
Williams overtime assignment grievance.

 
2. Delete the judge

s Conclusion of Law 3.
 
ORDER
 
The National Labo
r Relations Board orders that the 
Respondent, United States Postal Service, Mt. Carmel 
and Hamden, Connecticut, its officers, agents, succe
s-
sors, and assigns, shall
 
1. 
Cease and desist from
 
(a)  
Refusing to bargain collectively with the National 
Associatio
n of Letter Carriers Merged Branch No. 19 by 
unreasonably delaying in furnishing it with requested 
information that is relevant and necessary to the Union

s 
performance of its functions as the collective
-
bargaining 
representative of the Respondent

s unit e
mployees.
 
(b)
  
In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. 
Take the following affirmative action necessary to 
effectuate the policies of the 
Act.
 
(a)  
Within 14 days after service by the Region, post at 
its Mt. Carmel and Dixwell Avenue facilities copies of 
the attached notice marked 

Appendix.

18
  
Copies of the 
notice, on forms provided by the Regional Director for 
Region 34, after being signed
 
by the Respondent

s a
u-
thorized representative, shall be posted by the Respon
d-
ent and maintained for 60 consecutive days in conspic
u-
ous places, including all places where notices to emplo
y-
ees are customarily posted.  In addition to physical pos
t-
ing of pape
r notices, notices shall be distributed electro
n-
ically, such as by email, posting on an intranet or an i
n-
ternet site, and/or other electronic means, if the Respon
d-
ent customarily communicates with its employees by 
such means.  Reasonable steps shall be tak
en by the R
e-
spondent to ensure that the notices are not altered, d
e-
                                        
                                        
            
 
the Mt. Carmel facility.  As these two violations suffice to support the 
limited remedy the Board is ordering here, the remaining allegations 
are cumulative.  For that reason, Member Hayes finds it unne
cessary to 
pass on them.      
 
18
  
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United S
tates Court of Appeals Enforcing an Order of the 

 
 60
 
                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
faced, or covered by any other material.  If the Respon
d-
ent has gone out of business or closed the facility i
n-
volved in these proceedings, the Respondent shall dupl
i-
cate and mail, at its ow
n expense, a copy of the notice to 
all current employees and former employees employed 
by the Respondent at any time since August 20, 2010.
 
(c) W
ithin 21 days after service by the Region, file 
with the Regional Director for Region 34 a sworn certif
i-
cation 
of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
   
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED 
B
Y 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The
 
National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this 
n
otice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join
,
 
or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act toge
ther with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E
 
WILL NOT
 
refuse to bargain collectively with the 
National Association of Letter Carriers Merged Branch 
No. 19 by unreasonably delaying 
in furnishing it with 
requested information that is relevant and necessary to 
the Union

s performance of its functions as the colle
c-
tive
-
bargaining representative of our unit employees.
 
W
E
 
WILL NOT
 
in any like or related manner interfere 
with, restrain, or
 
coerce you in the exercise of your rights 
listed above.
 
U
NITED 
S
TATES 
P
OSTAL 
S
ERVICE
 
Sheldon Smith
,
 
Esq. 
and 
Margaret Larueu
,
 
Esq
., for the 
General Counsel
.
 
Wendy A. Blanchard
,
 
Esq
., Counsel for the Respondent
.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
R
AYMOND 
P.
 
G
REEN
, Administrative Law Judge.  I heard this 
case in Hartford Connecticut on various days in December 
2011 and January 2012. 
 
The charge and the amended charges 
in this case were filed on February 8, April 27
,
 
and May 27, 
2011.  The 
c
omplaint was issued 
on June 29, 2011
,
 
and therea
f-
ter amended and revised a couple of 
times
 
at the Hearing
.  
A
l-
so, the General Counsel, with the filing of the 
b
rief, withdrew a 
number of other allegations.  In substance, the 
c
omplaint as 
amended alleges that on various dates, 
the Respondent has 
either refused or has not timely furnished to the Union, info
r-
mation relevant to a series of grievances at two post offices in 
Connecticut.  
 
The General Counsel also assert
s
 
that in light of the viol
a-
tions here and
 
therefore its noncomp
liance with a prior 
f
ormal 
s
ettlement 
a
greement, an Order should be issued requiring the 
Respondent to (a) post a notice at all of its main, branch and 
station facilities in its New Haven, Connecticut Post Office and 
(b) to send a co
p
y of the Board Order t
o all of its supervisors at 
the aforesaid facilities. 
1
 
It should be noted that 
all
 
of the underlying grievances 
prompting these information requests have been resolved 
either 
by agreement between the Union and the Postal Service 
or 
through arbitration, 
be
fore the commencement of this hearing.  
In one instance, the basic subject matter giving rise to multiple 
grievances and information requests was arbitrated in a case 
that the Union ultimately lost.  In most of the other instances, 
the parties agreed to re
solve the grievances in favor of the U
n-
ion

s position
.  
Therefore, the General Counsel is not seeking 
an Order that would require the Postal Service to actually fu
r-
nish any of the documents requested. 
 
On the entire record, including my observation of the 
d
e-
meanor of the witnesses, and after considering the briefs filed, I 
make the following 
 
F
INDINGS A
ND 
C
ONCLUSIONS
 
I
.
 
JURISDICTION
 
The Respondent is subject to the jurisdiction of the National 
Labor Relations Board pursuant to Section 1209 of the Postal 
Reo
rganization Act of 1970.  It is conceded and I find that the 
National Association of Letter Carriers, Merged Branch 19 is a 
labor organization as defined in Section 2(5) of the Act. 
 
II
.
 
THE ALLEGED UNFAIR L
ABOR PRACTICE
 
A.
 
The Legal Standard
 
Pursuant to S
ection 8(a)(5), each party to a bargaining rel
a-
tionship is required to bargain in good faith.  And part of that 
obligation is that both sides are required to furnish relevant 
information upon request.  
NLRB v. Acme Industrial Co.
, 385 
U.S. 432 (1967).  Req
uests for information may come in esse
n-
tially two contexts; 
(a)
 
bargaining for a collective
-
bargaining 
agreement or 
(b)
 
processing a grievance.  In relation to info
r-
mation sought during the term of an existing contract, a U
n-
ion

s responsibilities include: 
(a)
 
monitoring compliance and 
effectively policing the collective
-
bargaining agreement, 
(b)
 
enforcing provisions of a collective
-
bargaining agreement, and 
(c)
 
processing grievances.  
American Signature, Inc
., 334 
N
L
RB 880, 885 (2001).  
 
If the information 
sought relates to the processing of a grie
v-
ance, (
or
 
potential grievance), the legal test is whether the i
n-
                                        
                  
 
1
 
GC Exh. 
67 is a Formal Settlement Stipulation dealing with two 
cases involving three other post offices in Connecticut. Those case
s
 
involved allegations that the Respondent failed to provide information 
to this Union.  Pursuant to the settlement, the Board issued a Decision 
and Order dated June 25, 2009
,
 
and the Court of Appeals entered a 
Judgment enforcing the Board

s Order on Januar
y 6, 2010.
 
 
  
 
 
 
 
POSTAL SERVICE
 
 
 
 
 
 
61
 
 
formation is relevant to the grievance and the determination of 
relevancy is made based on a liberal, discovery type of stan
d-
ard.  
NLRB v. Acme Indus
trial Co
., 385 U.S. 432, 437 (1967); 
Knappton Maritime Corp
.
,
 
292 NLRB 236 (198
8
).  
 
Where there is a request for relevant information, the e
m-
ployer (or Union), is obligated to respond with reasonable di
s-
patch.  
NLRB v. John S. Swift Co
., 277 F.2d. 641 (7t
h Cir., 
1960);  
Woodland Clinic
, 331 NLRB 735, 737 (200
0
) (
7
-
week 
delay); 
Bituminous Roadways of Colorado
, 314 NLRB 1010, 
1014 (1994) (
6
-
week delay); 
Civil Service Employees Associ
a-
tion, Inc.
, 
311 NLRB 6, (1993), (
10
-
week delay in providing 
information);
  
EPE Inc
.
, 284 NLRB 191, 200, (1987), (
6
-
month 
delay in providing information); 
Tennessee Steel Processor
,
 
287 NLRB 1132 (1988); 
U.S. Postal Service
, 276 NLRB 1282, 
1288 (1985); 
Quality Engineered Products
, 267 NLRB 593, 
598 (1983), (
1
-
month delay); 
Aeolian
 
Corp
., 247 NLRB 1231, 
1244 (1980) (
3
-
week delay).  
 
Of course, what is reasonable or unreasonable may depend 
on all of the circumstances and is not determined by some 
mathematical formula. In 
West Penn Power Co
., 339 NLRB 
585, 587 (2003), the Board stated
: 
 
 
In determining whether an employer has unlawfully delayed 
responding to an information request, the Board considers the 
totality of the circumstances surrounding the incident.  Indeed, 
it is well established that the duty to furnish requested info
r-
mati
on cannot be defined in terms of a per se rule
.  
What is 
required is a reasonable good faith effort to respond to the r
e-
quest as promptly as circumstances allow.  In evaluating the 
promptness of the response, the Board will consider the co
m-
plexity and exte
nt of information sought, its availability and 
the difficulty in retrieving the information. 
 
 
Finally, the Board has held that even where the underlying 
grievance has been resolved, this does not moot allegations that 
a failure to furnish or a failure to 
timely furnish information 
constitutes a violation of Section 8(a)(5) of the Act.  See 
United 
States Postal Service
, 339 NLRB 1162, 1166, 1168 (2003)
,
 
and 
Grand Rapids Press
, 331 NLRB 
296, 302 (2000).
 
 
 
B.
 
The facilities involved
 
The loci of these cases ar
e two post offices in Connecticut; 
one called the 
Mt. 
Carmel Facility and the other located at 
Dixwell Avenue in Hamden.  Both of these are branches of the 
New Haven Post Office
.  
(The New Haven Post Office has 
eight or nine branches)
.  
The New Haven Post 
Office is, in turn, 
part of the Connecticut Valley District which encompasses 
Connecticut, Rhode Island and western Massachusetts.
 
At the time 
of
 
these events, the Mount Carmel facility had an 
acting manager, Alejandro Soto
,
 
who supervised about 30 e
m-
ploye
es of whom 17 were letter carriers. 
2
 
He was assisted by 
one other supervisor who at various times was either Kathy 
Camerato or John Greco
.  
The letter carriers at this office deli
v-
ered on average, from 380 to 800 pieces of mail per day on 17 
                                        
                  
 
2
 
It seems that at the time of these events, Soto was the permanent 
manager of another branch in Westville, Connecticut
,
 
and was temp
o-
rarily assigned to be the acting manager at the Mount Carmel facility.
 
routes.   (On
e route for each carrier).  The Union

s represent
a-
tive at this location was David Fruin who agreed that with the 
small staff and the limited number of manager/supervisors, the 
bosses were very busy
.  
For example
,
 
the testimony showed 
that Mr. Soto generall
y worked from about 6 a.m. to 4 or 4:30 
p.m.  There is no question but that part of the managers

 
job 
functions is to deal with union grievances and to provide i
n-
formation as needed.  There is also no question that another, 
(and perhaps 
as 
significant), pa
rt of his or her job is to make 
sure that the mail is delivered on time. 
 
The Dixwell Avenue facility is also called the Hamden f
a-
cil
i
ty
.  
It has about 25 letter carriers and at the time of these 
events the acting manager was Sharon Bernardo.  At the time,
 
Lillian Joseph was the supervisor and another supervisor, Denis 
Wright, was on a leave of absence. 
3
 
The testimony was that 
although this office normally operated with one manager and 
two supervisors, it was operating with only a manager and one 
superviso
r at this time.  Joseph testified that during a period 
from December 2010 through February 2011, there were five 
vacant letter carrier positions and this put a lot of pressure on 
the post office. 
 
At the time of these events, Jess Friedman and Robert Vital
e 
were the union shop stewards at Hamden.  Friedman became a 
shop steward in December 2010
,
 
and Vitale became a shop 
steward in November 2010.  Thus, although both had long c
a-
reers as letter carriers, they were rather inexperienced as union 
shop stewards. 
 
It is also noted that the work of delivering mail has a som
e-
what seasonal aspect
.  
That is, there is more work that has to be 
done from Thanksgiving through Christmas.  Much of this 
consists of advertising circulars that are delivered during the 
Christmas
 
shopping period.  
 
Because many of the information requests refer to TAC 
rings, this is described as follows.  Each post office facility has 
electronic devices that act as a kind of electronic time clock.  
The employees are issued swipe cards that they us
e when they 
enter the facility; when they take breaks; when they leave the 
facility to deliver mail; when they return to the facility with 
new mail; and when the
y
 
leave to go home at the end of the 
workday.  When a swipe is made with the card, this is call
ed a 
TAC ring and an electronic record is made of each and every 
TAC ring made.  These rings are entered into a data base and it 
is possible, at a later time, through the appropriate computer 
program, to obtain and print out a TAC ring report of the actual
 
swipes made during any given period of time by any particular 
employee or group of employees.  Of course, if an employee is 
absent he would not have swiped his card and therefore a TAC 
ring report would not indicate any TAC rings on his part for the 
day o
r days of his absence. There is however, a related data 
base that shows for example, when an employee is on leave, on 
vacation or out sick
.  
These situations are represented by codes 
and this information is also obtainable via a computer program. 
 
C.
 
Provi
sions of the Collective
-
Bargaining Agreement
 
The letter carriers are represented by the National Associ
a-
tion of Letter Carriers pursuant to a national collective
-
                                        
                  
 
3
 
Previously, Joseph had been a supervi
sor at the East Haven branch.
 
 
 62
 
                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
bargaining agreement
.  
Branch 19 is, in effect, a local union 
affiliated with the national 
organization and is responsible for 
the day to day administration of the contract.  The collective
-
bargaining agreement itself is a gigantic and complex document 
and therefore the parties have agreed to rely on what is called 
the Joint Contract Administrat
ion Manual (JCAM) as a 

guid
e-
line

 
for interpreting the contract. 
 
General Counsel Exhibit 2(b) is an excerpt of the collective
-
bargaining agreement containing the grievance and arbitration 
provision.  
 
The first step of the procedure is called 

Informal S
tep A

 
and involves the shop steward and the local supervisors of a 
particular facility.  Typically, the process is initiated when an 
employee complaint is brought to the shop steward who may 
ask for information from the manager to investigate the grie
v-
anc
e
.  
Typically when information is requested, a request is 
also made by the shop steward for company time to review the 
information requested and to conduct interviews.  This means 
that if granted in accordance with the contract

s terms, the shop 
steward, w
ho is also a letter carrier, will be given an amount of 
company paid time to review the information.  This often 
means that the shop steward will obtain overtime pay because 
with the limited number of letter carriers available, he or she 
will still be need
ed to deliver mail during his or her regular 
hours.  
 
Within 14 days, the steward will typically discuss the grie
v-
ance with the local manager and this is described as 

Informal 
Step A

.  Grievances may be classified as individual or class 
grievances; the l
atter if the grievance involves more than two  
employees
.  
The Union is required to file a formal grievance by 
14 days after the incident has occurred or from the date that the 
Union had a reasonable basis for discovering that the incident 
occurred
.  
The p
arties may and typically do extend the 14
-
day 
time deadline at this level of the procedure by mutual consent.
 
If there is no resolution of the grievance at Informal Step A, 
(typically between the steward and the local manager), the 
steward can appeal the m
atter to the next level which is desi
g-
nated as Formal Step A.  In this circumstance, the steward will 
typically write up a formal grievance describing the incident 
and the alleged contract violation and forward it to Union

s 
branch president
.  
Also, he wil
l forward all documents received 
from the local manager in response to any information requests
.  
The Formal Step A level involves a different set of union and 
management representatives. 
 
These people are given the task 
of reviewing the grievance and all 
forwarded material.  The 
Union

s representative at this step is the Union

s branch pres
i-
dent or his designee.  The representative for the Respondent is 
the Postal Service

s installation head
.  
At this second step of the 
grievance procedure, the representat
ives can take one
 
of the 
following options: (1) 
They can resolve the grievance at this 
step.  (2) If their review of the file reveals a lack of relevant 
information, they can agree to remand the matter to the local 
steward and supervisor for more informati
on
.  
(3) They can 
disagree on the merits and refer the grievance up to Formal 
Step B.  Although there is a 14
-
day deadline, the parties can 
and typically do extend the deadline.  Similarly, if they decide 
to remand the matter to the first step for more inf
ormation, they 
will, as a matter of course, extend the deadline.  
 
Under the terms of the contract, the Union is entitled to r
e-
ceive from the employer at the Formal Step A meeting, any 
documents or statements of witnesses
.  
Also, in nondischarge 
cases, the
 
parties can mutually agree to jointly interview wi
t-
nesses at the Formal Step A meeting.  In discharge cases, either 
party can present two witnesses at the meeting. 
 
If a grievance is not resolved at the Formal Step A level,
 
it
 
can be appealed to what is called the Formal Step B level
.  
At 
this third step, each side has representatives who are appointed 
by the Postal Service and the NALC at the national level.  
Thus, a case involving a Connecticut grievance may be heard 
by repre
sentatives from another part of the country.  The files 
are forward to these individuals who are authorized to resolve 
the grievance and if they disagree, the next step would 
be 
arb
i-
tration
.  
As is the case at the lower levels of the procedure, if 
more tim
e is needed, the representatives will typically extend 
the grievance deadlines
.  
If they agree on a resolution, a formal 
decision is reached and distributed
.  
Alternatively, the parties 
may reach an impasse whereupon the Union can file for arbitr
a-
tion
.  
Fi
nally, at this level as well, the representatives may r
e-
mand the grievance with specific instructions 
or
 
hold the dec
i-
sion in abeyance pending resolution of a representative case or 
national interpretive case.  (This will become important when 
discussing t
he issues surrounding the express mail grievances). 
 
The final step of the grievance procedure is arbitration
.  
And 
as noted above, except for a grievance involving express mail 
that was arbitrated, all of the other grievances involved in this 
case were ul
timately resolved in the grievance process
 
by m
u-
tual agreement
. 
 
The collective
-
bargaining agreement at Article 31, has a pr
o-
vision relating to information requests.  This section gives u
n-
ion shop stewards the right to review and obtain doc
uments, 
files an
d other records
 
in addition to the right to interview a 
grievant, supervisors and witnesses
.  
The contract states that 
when an information request is made, the request 

shall state 
how the request is relevant to the handling of a grievance or 
potential gri
evance.

 
It also provides that: 

Management should 
respond to questions and to requests for documents in a coope
r-
ative and timely manner
.  
When a relevant request is made, 
management should provide for review and/or produce the 
requested documentation as s
oon as reasonably possible.

  
In 
addition, the contract gives the steward the 

right to obtain 
supervisors

 
personal notes of discussions held with individual 
employees
 
. . .
 
if the notes have been made part of the emplo
y-
ee

s Official 
Personnel
 
folder or i
f they are necessary to pr
o-
cessing a grievance or determining whether a grievance exists.

 
In its interpretation of the contract provision relating to i
n-
formation requests, the JCAM states that the Union has to give 
only a reasonable description of the inf
ormation requested but 
cannot conduct a 

fishing expedition.

  
As to the cost of pr
o-
ducing documents, the JCAM states that there would be no 
charge to the Union for the first 100 pages. 
 
It should be noted that
 
as one goes from step to step i
n the 
grievanc
e procedure, (short of arbitration), the experience level 
of the respective representatives goes up too.  The people de
s-
ignated at the higher levels by the union and management are 
more experienced and have greater expertise in their knowledge 
of the labor
 
agreement and post office procedures.  This is i
m-
  
 
 
 
 
POSTAL SERVICE
 
 
 
 
 
 
63
 
 
portant because local shop stewards such as Jess Friedman and 
Robert Vitale, who recently had assumed these positions, were 
not as knowledgeable as Fruin who represents the Union at the 
Formal Step A level 
and at times at the Formal Step B level
.  
This is significant because the collective
-
bargaining agreement 
itself is a masterpiece of length and complexity
.  
As noted 
above, the parties have found it necessary to summarize the 
contract in a separate documen
t that perhaps might be unde
r-
stood by the people who have to live with it on a day to day 
basis. 
 
The people who are appointed by their respective parties to 
handle grievances, particularly at the second and third steps 
have had many years of experience wi
th the Postal Service and 
many years of experience in dealing with contractual disputes.  
The evidence leads me to conclude that these individuals know 
a lot better than I 
would 
what information would be relevant to 
any particular grievance. 
 
The evidence 
shows that there were situations when info
r-
mation requested by a local steward was not turned over by 
local management
.  
But in each case, when the information was 
available, the repres
entatives of the Union and the E
mployer at 
the Informal Step A level ag
reed to remand the grievance to the 
lower level with a directive that the information be provided
.  
And this directive was carried out.  Moreover, as to the grie
v-
ances discussed in this case, many were resolved at the lower 
steps after information had been
 
provided and a few others had 
to be resolved either at the Formal Step A or Formal Step B 
levels.  (One set of related grievances was essentially resolved 
through the arbitration process)
.  
As to those grievances r
e-
solved at the Formal Step A or Formal St
ep B levels, the ev
i-
dence shows that the representatives from both sides were in 
possession of the records and documents needed to reach a 
consensus resolution in all cases
.  
In short, whatever delays 
may have occurred during the early stages of the proced
ure
,
 
the 
contractual grievance procedure successfully managed to pr
o-
vide the representatives for both sides with the information that 
was needed to resolve these grievances.
4
 
D.
 
Allegations regarding the 
Mt. 
Carmel Station
 
In the Brief, the General Counsel
 
withdrew the allegations 
that related to the Janet Porter and Bujalski grievances.  I ther
e-
fore, shall approve the withdrawal of those allegations and 
move on.  
 
1
.
 
The Emond grievance
 
Gilbert Emond is a full time letter carrier who, because of a 
foot inj
ury
,
 
was given modified duty at the Mt. Carmel Station.  
On June 23, 2010, he was notified that there was no more work 
for him.  A letter sent by the Postal Service to him and to the 
Union stated: 
 
 
This is notification that the Postal Service has determin
ed that 
there is no work available for you within the operational 
needs of the service.  This determination is based on a co
m-
prehensive review of (1) current operational needs; (2) in a
c-
                                        
                  
 
4
 
There was one instance, discussed toward the end of this Decision 
where a request for information was made in the absence of a grie
v-
ance.  This involved shop steward Vitale and supervisor Joseph.
 
cordance with ELM 546; (3) your current medical docume
n-
tation for your
 
work related injury; and (4) a search for a
s-
signments within the local commuting area. 
 
 
As a result of this determination, you are being placed into an 
administrative leave status effective immediately.  You will 
remain in an administrative leave status 
for your regularly 
scheduled work days until July 7, 2010. 
 
 
The evidence indicates that an Informal Step A meeting was 
held between shop steward Kevin Brumleve and 
supervisor 
Lisa Millett on July 6, 2010
.  
As it appears that the grievance 
was not resolved
 
at this step, it was appealed to Formal Step A
.  
However, I am not sure, based on this record, when that appeal 
occurred
.  
In any event, the dispute involving Emond was 
whether or not he was sufficiently capable of walking 
so as to 
be able 
to either deliver mail or to work in the facility doing 
other tasks. 
 
The first information request made in relation to this grie
v-
ance occurred on August 20, 2010.  This was made to Lisa 
Millett and it requests (a) copies of the [TAC] rings for the Mt. 
Car
mel office from 6/24/10 to present [August 20, 2010] and 
(b) the opportunity to review or download the TAC ring data 
for those dates. 
 
On October 8, 2010
,
 
the Respondent reinstated Emond to his 
former job.  There however, was an issue remaining as to any 
b
ackpay, inasmuch as Emond had used his sick leave and other 
leave from June 23 to October 8, 2010. 
 
By memorandum dated November 23, 2010, from union re
p-
resentative Fruin to the facilities manager, Alejandro Soto, he 
listed that there were 99 Mt. Carmel pe
nding grievances at 
Formal Step A 
5
 
and that as to the Emond grievance, the info
r-
mation previously requested had not yet been provided
.  
(I am 
presuming that at this time, the Emond grievance had pr
o-
gressed to Formal Step A and that it was now being handle
d by 
Fruin and Soto). 
 
On November 30, 2010, Fruin as part of the Formal Step A 
procedure, made a written request for information regarding the 
Emond grievance
.  
This asked for (a) mail volume reports, (b) 
daily schedules and (c) overtime desired lists and NS lists.  
 
On January 4, 2011, the Respondent gave the Union the 
TAC rings for some of the period of time requested.  In this 
regard, Fruin testified that he as
ked for and received an ele
c-
tronic version of the TAC ring report on a thumb drive.  (If 
printed out, it would have 
been more than 
1000 pages). 
 
On February 18, 2011, Fruin delivered to Soto a list of pen
d-
ing grievances at the Mt. Carmel station at the For
mal Step A 
level.  As to the Emond grievance, he indicated that he had not 
yet received all of the information requested.  (He had received 
the 
TAC rings for some of the time in question)
.  
This additio
n-
al information was provided on March 3, 2011. 
 
The pa
rties agreed to an extension of time on the Emond 
Grievance and ultimately in September 2011, the grievance was 
resolved at Formal Step A.  In that agreement, the Respondent 
                                        
                  
 
5
 
This is not as bad as it 
looks.  Most of these grievances were rela
t-
ed to a group of grievances regarding express mail and the parties had 
agreed to hold them in abeyance pending the outcome of a 

represent
a-
tive

 
arbitration case.
 
 64
 
                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
agreed to pay Emond his wages from June 23 to October 8, 
2010 when he returned to 
work.  It also agreed to restore any 
leave time that he used during the time that 
he 
had been away 
from work.  With respect to this grievance, Fruin testified that 
ultimately he received all the documents that were requested. 
 
Fruin testified that he neede
d the TAC ring reports, the ove
r-
time desired lists and the daily schedules in order for him to 
prove that there was work available for Emond and 
also to d
e-
termine 
the amount of backpay to which 
Emond 
would be ent
i-
tled.  However, the fact is that the employ
er never claimed that 
there was not enough work for Emond to do.  Indeed, the facil
i-
ty was if anything, suffering from a shortage of personal.  
 
The only issue in this grievance was the Post Office

s claim 
that due to Emond

s physical condition, he was not
 
capable of 
doing 
any
 
post office work and therefore had to be put on a
d-
ministrative leave
.  
In my opinion, the only information that 
would have been relevant to Emond

s grievance would be i
n-
formation such as doctor

s notes that related to his physical 
con
dition as of June 23, 2010
,
 
and thereafter
.  
All of this other 
information did not have anything to with that issue and in my 
judgment was not even remotely relevant to the grievance or 
any remedy for the grievance
.  
I therefore shall recommend that 
this a
llegation of the 
c
omplaint be dismissed. 
 
2
.
 
The Express Mail grievances
 
Article 1, Section 6 of the collective
-
bargaining agreement 
prohibits performance of bargaining unit work by non
-
unit 
people except in certain circumstances including emergencies. 
 
Wh
at was involved in this situation was a series of multiple 
grievances where the Union claimed that managerial or supe
r-
visory personnel were delivering express mail instead of a
s-
sig
n
ing that work to letter carriers who were in the bargaining 
unit.  
 
Express
 
mail is a type of mail service that the Postal Service 
offers to customers who want a guarantee that the article will be 
delivered on the following day by 3 p.m.  For this service, the 
customer pays a premium and the Postal Service guarantees the 
delivery
.  Normally, express mail will come into a facility on 
the evening before delivery or in the early morning on the d
e-
livery date.  This gives the letter carrier for the route sufficient 
time to make the delivery
.  
However, in certain limited circu
m-
stances, 
pieces of express mail may come into the post office 
around noon when the letter carriers are either out in the field 
or are otherwise unavailable to deliver that mail
.  
In these ci
r-
cumstances, the person in charge has, on occasion, delivered 
this mail him
self in order to meet the deadline.  The Union has 
filed multiple grievances over this practice starting in the b
e-
ginning of 2010.
 
At some point in 2010, the Union and the Employer, purs
u-
ant to the terms of the collective
-
bargaining agreement, agreed 
to ar
bitrate a 

representative

 
case.  They also agreed that all 
other similar cases would be held in abeyance pending the ou
t-
come of this arbitration case
.  
That particular case involved 
eleven instan
ces from February 4 to 
27, 2010
,
 
where the Union 
contended t
hat supervisors or managers delivered express mail 
between the hours of 12:05 and 2:02 p.m
.  
The hearing took 
pl
ace on December 6, 2010, and an A
ward was issued on Fe
b-
ruary 25, 2011
.  
Arbitrator John B. Cochran decided the matter 
against the Union, holding
 
that supervisors in the circumstan
c-
es, had the right to deliver express mail and that this di
d not 
violate the terms of the contract.  
In part the arbitrator stated: 
 
 
to the Union, the Service was required to assign carriers to d
e-
liver those late arrivin
g pieces of Express Mail as long as the 
carriers could ma
k
e the deliveries by the 3:00 p.m. time 
commitment
.  
When those Express Mail items arrived, ho
w-
ever, each of the scheduled carriers was already working their 
routes. Therefore, to have carriers deliv
er that Express Mail, it 
would be necessary for management to track down the carr
i-
ers on their routes have them leave their routes and return to 
the station to pick up a few pieces of Express mail and deliver 
those items, before returning to and completing
 
their regular 
routes
 
. . . 
Therefore I am unable to find on this record that the 
Service violated Article 1, Section 6 when it allowed ma
n-
agement personnel at the Mt
.
 
Carmel Station to deliver thirty 
two pieces of later arriving Express Mail on eleven dat
es in 
February 2010.
 
 
Subsequent to this Decision, the Union decided to drop all of 
the remaining pending cases involving this issue. 
6
 
Notwithstanding the fact that the Union had filed numerous 
other grievances involving the same subject matter and had 
ma
de numerous requests for documents, data and reports,
7
 
the 
fact of the matter is that both parties had agreed to hold all of 
these other grievances in abeyance pending the outcome of the 

representative

 
case.  There really was no point in furnishing 
infor
mation during this period of time, even if potentially rel
e-
vant,
8
 
as it had been agreed that all of the other cases would not 
be processed until there was a decision in the 

representative

 
case
.  
This was done because the outcome of the 

represent
a-
tive

 
case would likely be determinative of the cases that the 
parties had agreed to hold in abeyance.  Indeed, when the U
n-
ion lost the arbitrated case, it decided to drop all of the other 
cases and there obviously was no longer any need for the r
e-
quested infor
mation
.  
As to this set of related grievances, it is 
my opinion, that the Employer did not illegally withhold info
r-
mation inasmuch as the grievances to which they were a
t-
tached, had been
,
 
by mutual agreement, held in abeyance and it 
was probable that the i
nformation would become irrelevant if 
the Union lost the 

representative

 
arbitration case
.  
I therefore 
recommend that the 
c
omplaint be dismissed as to these alleg
a-
                                        
                  
 
6
 
There is no suggestion that the Union

s decision
 
to drop these 
grievances after the arbitrator issued his decision was because of any 
failure to obtain information from the Employer. Nor was there any 
suggestion that in arbitrating the 

representative

 
case, that the Union 
was handicapped by any failure
 
of the Employer to supply relevant 
information. 
 
7
 
Among the information sought in connection with these grievances 
were TAC ring reports, express mail labels, express mail scan reports 
and overtime desired lists. 
 
8
 
There was no dispute that supervisors 
had delivered express mail 
on specific dates.  The express mail label and scan information would 
have been relevant to show what and when the items were received at 
the postal facility. TAC ring reports for the days in question would 
have been relevant to 
show who was in the particular facility on the day 
in question and when they were in the facility or when they were out in 
the field. 
 
  
 
 
 
 
POSTAL SERVICE
 
 
 
 
 
 
65
 
 
tions. 
9
 
3
.
 
The 
g
rievance 
r
egarding 
r
oute
r
 
t
ime
 
The Union and the Postal Service set up wha
t is called a 
Joint Alternative Route Adjustment Process (JARAP) whereby 
routes are measured and timed and in some cases additional 
time is established for certain routes.  It seems that in 2010, this 
body dec
ided to add 3:29 hours of router
 
time into the 
Mt. 
Carmel Station instead of adding an additional auxiliary deli
v-
ery route
r.  
The idea was to add a small amount of time to the 
existing routes and thereby eliminate the need for an additional 
letter carrier.  The agreement was to go into effect on July 3
1, 
2010
,
 
and specific routes were assigned additional minutes; all 
adding up to a total of 3:29 hours per day
.  
In all seven routes 
were affected.  
 
It seems that the 
Mt.
 
Carmel facility failed to put this change 
into affect on July 31, 2010
,
 
and the Union
 
grieved the matter.
 
The evidence indicates that a grievance relating to this issue 
was initially filed on September 4, 2010
,
 
and that an Informal 
Step A meeting was held in September between Fruin and 
Camerato.  Nevertheless, as shown in 
G
eneral 
C
ounsel E
xhibit
 
14, this grievance was withdrawn.
 
The evidence also shows that a grievance on this subject 
matter was refiled in February 2011 and that the Informal Step 
A meeting took place on February 15, 2011.  The people i
n-
volved at this step were Fruin for the
 
Union and John Greco for 
the Employer. 
 
The matter not having been resolved at the first step, a Fo
r-
mal Step A meeting was held on March 9, 2011 between Fruin 
and Soto.  As shown by 
General Counsel Exhibit
 
13, the parti
c-
ipants reviewed a bunch of document
s at this meeting. Ther
e-
fore, this shows that the Respondent, at least by this date, had 
complied with the Union

 
request for information
.  
The exhibit 
states: 
 
 
The Union

s contention is that the employer failed to assign 
available letter carriers to 3:29
 
hours of route
r
 
time on the i
n-
cident date
 
. . . . 
Mail volume Reports show that there was 
ample mail to be in cases as per the JAEAP agreement on the 
assigned designated routes
 
. . .
 
TACS reports show that there 
were available Letter carriers to perform r
outer time
 
. . .
 
 
A Formal Step B meeting was convened and the appeal, with 
relevant documentation, was sent to Michael Boccio and 
Charles Page on March 15, 2011
.  
They issued a decision on 
March 29, 2011
,
 
pursuant to which the grievance was resolved 
in th
e Union

s favor.  In the Decision, they assigned one named 
carrier an additional 1.2
-
hours pay at the straight time rate and 
agreed to make further 

appropriate adjustments.

 
The Dec
i-
sion lists all of the documents that were part of the grievance 
file and 
that were made available to the Formal Step B team.  
                                        
                  
 
9
 
I should make it clear that I am not recommending that this aspect 
of the case be dismissed because the underlying reso
lution of the grie
v-
ances made the unfair labor practice case moot.  I am doing so because 
the parties themselves had decided to hold off on processing the grie
v-
ances until after the 

representative

 
case was arbitrated. Given the fact 
that the parties had 
a great number of other grievances to deal with, it is 
my opinion, that it is not unreasonable for either the Employer or the 
Union to prioritize their grievance handling efforts.
 
 
There is no contention that any relevant information was un
a-
vailable to the Formal Step B team when they received and 
reviewed the grievance
.  
Indeed, as far as I can see, there is no 
indication that any
 
relevant information had not been made 
available to the Union prior to the Informal Step A meeting that 
was held on March 9, 2011. 
 
The record in this case does not indicate why this grievance 
took so long to get going.  Although there seems to have been 
some discussion between union and management represent
a-
tives as early as September 2010, the initial grievance was 
withdrawn and the actual processing of the case through the 
grievance procedure was not started until February 2011.  In 
any event, if this g
rievance began its functional life on February 
15, its progress to resolution was fairly swift.  By no later than 
March 9, at the Formal Step A meeting, the union

s represent
a-
tive had been furnished mail volume reports and TAC ring 
reports.  By March 15, 2
011, the Union appealed the grievance 
to the Formal Step B panel and attached the documentation 
necessary to resolve the matter.  Thus, between February 15 
and March 9, there passed 22 days.  And the grievance, based 
on the documentation furnished, was res
olved on March 29, 
which is 42 days after the grievance had been reinitiated.
 
There is evidence that the Union made requests for info
r-
mation in relation to this grievance in September and Nove
m-
ber 2010
.  
But at some point in the latter months of 2010, the 
initial grievance was withdrawn and the parties had a large 
number of other grievances on their plate.  There is no indic
a-
tion that the Union, during the time that this particular grie
v-
ance was 
not
 
pending, made known to management that it ne
v-
ertheless 
wanted the requested information in order to invest
i-
gate the merits.  It is therefore my opinion that until the grie
v-
ance became active in February 2011, management

s neglect to 
furnish information when the grievance was not in an active 
state, was not ill
egal in these circumstances.  When the grie
v-
ance was refiled and was actively pursued, the representatives 
of both parties were able, with reasonable dispatch
,
 
to assemble 
all of the information that was necessary to resolve this matter 
and the grievance w
as ultimately resolved at the third step of 
the grievance procedure, only 42 days after it had been initia
t-
ed. 
 
In the circumstances noted above, I recommend that this a
l-
legation of the 
c
omplaint be dismissed. 
 
4
.
 
The Jess Friedman December 17, 2010 
 
Assig
nment Grievance
 
On December 17, 2010, union shop steward Freidman was 
not given a requested overtime assignment on his own shift and 
this was made into a grievance.  The testimony shows that on 
this date, the Union orally made a request for certain info
r-
ma
tion in relation to this incident. One request was for the TAC 
rings in the Hamden Branch on December 17, and the other 
was for an 

updated overtime desired list.

  
 
In the Brief, the General Counsel withdrew the allegation 
that the Respondent failed to fu
rnish the 

updated overtime 
list,

 
thereby limiting the allegation to the failure to timely 
furnish the Hamden December 17 TAC rings.  The evidence 
shows that the Union renewed the request for the TAC rings on 
January 5 and 23 and February 23, 2012. In thi
s regard, Bru
m-
 66
 
                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
leve, another union steward, testified that he did not receive all 
of the requested information from the Employer until around 
February 23 to 26, 2011.  
 
On March 5, 2011, the grievance was resolved at a meeting 
between Brumleve and superviso
r Greco who had replaced 
Camerato, the previous supervisor.  As a result, Friedman was 
given an hour of pay at the overtime rate. 
 
In my opinion, the TAC rings for the day that Friedman was 
not given an overtime assignment was relevant to his grievance 
as 
it would show which employees worked at the branch and 
what hours were worked by Friedman and others during that 
day.  Indeed, there doesn

t seem to have been any pushback by 
the Respondent

s agents during the processing of this grievance 
that the requeste
d information was not relevant. 
 
The original request was made in December 2010 and was 
followed u
p by written demands in January
 
2011
.  
The info
r-
mation, which in this instance was simple enough to obtain via 
a computer generated report, was not furnished 
for about two 
months
.
 
 
It therefore is my opinion that the Employer failed to 
timely furnish this information. To this extent, I think that the 
c
omplaint has merit. 
 
(5) The Jess Friedman December 20, 2010
 
Assignment Grievance
 
On December 20, 2010, Friedma
n, who normally worked at 
Hamden
,
 
requested that he be assigned to Mt. Carmel route 
1871 that had previously been assigned to Janet Porter who had 
been absent for a considerable time
.  
His request was denied 
and the route was assigned to another employee, 
Charles No
r-
ris.  Friedman

s claim was that under the terms of the contract, 
he had the right to 

bump

 
Norris.  
 
On December 21, 2010, Friedman made a written request for 
information regarding his own grievance and also for a grie
v-
ance involving another em
ployee (Gray
-
Williams)
.  
This r
e-
quest was made to Lillian Joseph.  In relation to his own grie
v-
ance, he asked for the Hamden Daily Board for 12/20/10; 
Friedman TAC rings for 12/20/10; TAC rings for the carrier[s] 
on Route 1871 in 
Mt. 
 
Carmel PO on 12/20/10
; and the Mt. 
Carmel PO Daily Board 12/20/10. 
 
On December 23, 2010, Friedman made a second request to 
Joseph which added additional items.  These included a request 
for the Mt. Carmel Daily Board for 11/2
4
/10 and 12/4/10 and a 
report of the TAC rings for 
Charles Norris for 11/24/10 and 
12/4/10.  
 
It seems that in the absence of an Informal Step A meeting 
having taken place, Friedman appealed his grievance to the 
Formal Step A level and a meeting took place on January 6, 
2011.  At this step, the respective 
representatives remanded the 
grievance to the Informal A step level
.  
The remand 
notice, (GC 
Exh.
 
28), indicated that this, along with two other grievances, 
could be revisited after information was provided and if the 
matter was not resolved at the lower s
tep.   
 
For reasons unknown, it appears that the Informal Step A 
meeting did not take place
.  
It also appears that the Employer 
furnished a batch of documents to Friedman on January 20 and 
21, 2010
,
 
which he then submitted with his appeal to the Info
r-
mal S
tep A level.  It seems that by January 21, he received all 
of the information requested and although there was no Info
r-
mal Step A meeting, this information was submitted to the next 
step of the grievance procedure in sufficient time for that panel 
to revie
w and evaluate it.  
 
A Formal Step A meeting was held on January 28, 2010
,
 
but 
the representatives cou
ld not agree on a resolution.  
The grie
v-
ance was then appealed to Formal Step B.  
 
On February 21, 2011, the Formal Step B panel consisting of 
Boccio and 
Page issued a decision in favor of Friedman and the 
matter was resolved. 
 
The original request was made immediately before the 
Christmas and New Year holidays.  Shortly thereafter, on Jan
u-
ary 6, 2011, both the union and management representatives 
agreed to
 
make the information available.  It was furnished to 
Friedman on January 20 and 21 which, in my opinion, is not 
unduly late.  It may be that Friedman viewed his opportunity to 
review the documents as being limited, but the Union as an 
entity, had sufficie
nt time to review, before the next step of the 
grievance procedure, a group of documents that seemed to have 
been relevant to them in evaluating Friedman

s grievance. 
10
  
In 
this context, I do not view the delivery of this information as 
being untimely.  I
 
therefore shall recommend that the 
c
omplaint 
be dismissed in this regard. 
 
E.
 
Allegations Regarding Hamden
 
In the Brief, the General Counsel withdrew the allegations 
involving (a) the grievance related to the Sandor Nemeth and 
(b) the snowstorm grievance.
  
I approve these withdrawals and 
therefore shall not review the evidence relating to those ma
t-
ters. 
 
1
.
 
The Loretta Gray
-
Williams 
 

Warning

 
grievance.
 
On December 17, 2010, Gray
-
Williams received a warning 
letter relating to an incident that occurred on 
December 16
.  
In 
that warning, it was alleged that despite having had her request 
for additional time to deliver mail on her route (#1410), per a 
form 3996 submitted by her, she came back with undelivered 
mail.  At the time, she told shop steward Friedman 
that upon 
her return to the office, she had filled out Form 1571 and that 
she came back with the mail because she had been unable to 
deliver it within the prescribed 
8
 
hours. 
 
On December 18, Friedman requested a number of doc
u-
ments from Supervisor Lillian
 
Joseph.  He requested (1) a copy 
of the form 3996 filled out by all carriers in the Hamden office 
on December 16, 2010; (2) a copy of the form 1571 filled out 
by Gray
-
Williams upon her return to the office on December 
16; (3) a MSP scan sheet for route 14
10, (her route); (4) the 
TAC rings for all carriers at the Hamden office on that date; 
and (5) all information used by management to issue the war
n-
ing letter. 
 
Friedman made a second request for his information on D
e-
cember 21
.  
However, he added a number o
f new items inclu
d-
                                        
                  
 
10
 
As Friedman

s right to bump Morris is a matter of contract inte
r-
pretation and presumably based on their relative job positions and 
seniority, I really do not see the relevance of their respective TAC rings 
or the Daily Boards at the two facilities on the days in question. There 
was no dispute that Norris instead of Fri
edman was given the assig
n-
ment on the days in question. 
 
  
 
 
 
 
POSTAL SERVICE
 
 
 
 
 
 
67
 
 
ing (1) a copy of the warning letter issued to Gray Williams and 
(2) the Hamden daily board for December 16, 2010
.  
(The latter 
request seems to be the work schedule for the day in question.) 
In addition, Friedman included in this documen
t several other 
information requests for this grievance which are not in issue in 
this case, plus requests for other documents related to the pr
e-
viously described Friedman 

bumping

 
issue.  
 
Not having received an immediate response, Friedman rei
t-
erated 
his information request on December 23 (
2
 
days before 
Christmas).  
 
For some reason, Friedman did not initiate an Informal Step 
A meeting.  Instead, he referred the grievance to the Formal 
Step A level.  On January 6, 2011, those representatives, Ken 
Honor
e and Sharon Bernardo, agreed to remand the grievance 
back to the Informal Step A level
.  
They also agreed that the 
Employer would provide the requested documents to Friedman
.  
Further, they agreed that if the matter was not resolved at the 
Informal Step A
 
level, the Formal Step A would reconvene in 
10 days. 
 
General Counsel Exhibit 70 is an undated document created 
some time after January 16 and before January 28, 2011.  It 
shows that Friedman appealed the Gray
-
Williams warning to 
Formal Step A and that he
 
enclosed a group of documents i
n-
cluding the information he had previously requested
.  
He test
i-
fied however, that some of the information was provided on the 
day before or on the last day before the Informal Step A expir
a-
tion date. 
 
General Counsel 65 is t
he Formal Step B decision that was 
issued by Glenn Chapaton and Cynthia Hall on March 4, 2011.  
This shows that a Formal Step A meeting was held on January 
28, 2011
,
 
and that no agreement was reached at that time.  It 
shows that the grievance was appealed 
and received at the 
Formal Step B level on March 1, 2011
.  
The exhibit has a table 
of contents that shows all of the documentation that was fo
r-
warded to the Step B level and there is no indication that the 
representatives at this level thought that they we
re missing any 
relevant information
.  
The upshot was that the warning was 
revoked and the warning letter expunged from Gray
-
William

s 
file.
 
In my opinion, the evidence does not show an unreasonable 
delay in furnishing this information. 
11
 
The initial reque
sts were 
made on December 18, 21
,
 
and 23 and the company and union 
representatives agreed on January 6, 2011
,
 
to furnish the info
r-
mation to Friedman.  The evidence indicates that somewhere 
between January 16 and 28, Friedman was furnished the info
r-
mation. 
 
And although he may or may not have had a full o
p-
portunity to review the documentation, the information was 
nevertheless shortly made available to more experienced repr
e-
sentatives who had it available to discuss at the next step.  (In 
my opinion, the righ
t to relevant grievance information resides 
with the Union as an entity and not to any particular represent
a-
tive)
.  
At most, any delay was about 
1
 
month and part of that 
                                        
                  
 
11
 
Since 
both representatives at the January 6, 2011 Informal Step A 
meeting remanded the case to the lower level with the agreement that 
the Employer would furnish the requested information, I am not about 
to second guess their expertise that these documents were 
relevant to 
the grievance. 
 
delay can be attributed the Christmas/New Year holidays.  (I do 
think that Lillian Jos
eph, who at that time was responsible for 
mail 
delivery 
in an undermanned office, was entitled to a little 
bit of slack)
.  
It therefore is my opinion, that in this respect the 
c
omplaint should be dismissed. 
 
2
.
 
The Gray
-
Williams Overtime 
 
Assignment 
Grievance
 
The Postal Service has something called an overtime desired 
list on which letter carriers can place their names if they ch
oose 
to work overtime during an
 
upcoming quarter.  This means that 
if the employee puts his or her name on this list, she wi
ll be 
given overtime when available, in order of seniority for the 
persons on the list.  It also means 
that the people on the list 
have
 
to accept and cannot refuse overtime assignments during 
the quarter for which they registered. 
 
In January and February 
2011, Gray
-
Williams did not r
e-
ceive overtime assignments and she complained that she had 
submitted her name via a note, for placement on the overtime 
desired list for this period. 
 
Representing Gray
-
Williams, shop steward Friedman, on 
January 31 and Februa
ry 1, 2011, requested that management 
produce the note where Gray
-
Williams indicated her desire to 
be on the overtime desired list.  He also requested the work 
assignment list for the first quarter of 2011 and the overtime 
desired list for that period.  
 
T
he evidence is that Lillian Joseph conceded to Friedman 
that Gray
-
Williams had indeed sent a note indicating her desire 
to be on the overtime desired list but that she could not find it.  
 
The Union filed a grievance alleging that Gray
-
Williams was 
not bei
ng assigned overtime despite having place
d
 
her name on 
the overtime desired list.  The informal Step A meeting took 
place on February 9, 2011
,
 
between Friedman and Joseph.  As 
noted above, Joseph conceded that Gray
-
Williams had sent the 
note and that she s
hould be on the overtime desired list.  Ther
e-
fore, there was no dispute about this fact and any documents to 
prove the conceded fact was simply redundant and unnecessary. 
 
Ultimately, this grievance was resolved on appeal at the 
Formal Step A level on Febr
uary 25, 2011
,
 
by company repr
e-
sentative Bernardo and Union R
epresentative Honore.  This 
resolution, made less than a month after Friedman initiated the 
Informal Step A meeting, required that Gray
-
Williams be given 
overtime assignments during the relevant 
quarter.  The repr
e-
sentatives also agreed on a backpay remedy for her lost ove
r-
time.  There is no indication that the respective representatives 
at this level of the grievance procedure lacked any information 
to resolve the grievance; this not being surpri
sing 
since 
the 
Employer 
had conceded at the outset that Gray Williams had 
indeed notified the office of her desire to be on the overtime 
desired list. 
 
In my opinion there being no dispute about the facts of the 
grievance, information documenting the undis
puted facts was 
not relevant. Therefore, I shall recommend that this allegation 
of the 
c
omplaint be dismissed. 
 
3
.
 
Forced Overtime Grievance
 
Union steward Vitale testified that on December 10, 2010, he 
made a written request for TAC rings for the period fr
om N
o-
vember 8, 2010
,
 
to December 9, 2010.  (A written report for 
 68
 
                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
these TAC rings would have required the printing of about 600 
pages)
.  
Vitale testified that such a report was necessary b
e-
cause he became aware that management was forcing overtime 
on employ
ees who were not on the overtime desired list for this 
quarter. 
 
According to Vitale, when he made this request, Joseph r
e-
plied that this would be too much paper to print
.  
He also test
i-
fied that when he asked to use a computer to review the TAC 
rings, she
 
replied that it would tie up her computer and that she 
needed it for the day.  According to Vitale, Joseph said she 
would get back to him.  Vitale testified that less than a week 
later, Joseph offered to let him review the TAC rings on an 
office computer
.
 
However, he 
was unavailable because of his 
son

s hockey game
.  
There also was evidence that 
Vitale 
was 
offered a second opportunity to review the TAC rings on a 
computer but that Joseph revoked the offer because the office 
didn

t have enough staff to allo
w Vitale to use company paid 
time to do this job and to deliver mail at the same time.  He 
never requested another time to review the TAC rings and she 
didn

t offer either.  No grievance was ever filed
.  Further, it is 
significant that 
there is no evide
nce
 
that any employee during 
the
 
period of time for which the information was requested, 
complained that he or she was being forced to work overtime 
despite not being on the overtime desired list.
12
 
The simple solution to this problem would have been for J
o-
se
ph to copy the information from her computer onto a thumb 
drive and give it to Vitale who could review it on his own time.  
But neither Vitale nor Joseph seem to have thought of this sol
u-
tion.  
 
In my opinion, the evidence does not establish that Joseph 
                                        
                  
 
12
 
In December 2010, a letter carrier named Bujolski did make a 
complaint that he was forced to work overtime despite not being on the 
overtime desired list.  A grievance was filed on his behalf and the Ge
n-
eral Counsel
,
 
as part 
of the original complaint
,
 
alleged that the R
e-
spondent failed to timely furnish information relating the Bujolski

s 
grievance.  However, the General Counsel has withdrawn its alleg
a-
tions that the Respondent violated the Act in relation to 
the 
information 
r
equests regarding the Bujolski grievance. 
 
un
reasonably withheld this information from shop steward 
Vitale.  It seems clear that she did offer him time to review the 
information but neither he nor she seems to have been able to 
make a date.  It also seems that Vitale, in the absence of any 
employee c
omplaints, never pressed the issue and let the entire 
matter lapse. 
 
Based on these facts, it is my opinion that this allegation of 
the 
c
omplaint should be dismissed. 
 
C
ONCLUSIONS OF 
L
AW
 
1. The Respondent violated Section 8(a)(1) 
and
 
(5) when its 
managemen
t at the 
Mt. 
Carmel office failed to timely 
furnish 
the 
TAC ring information in relation to Jess Friedman

s D
e-
cember 17, 2010 assignment grievance. 
 
2. The unfair labor practices committed by the Respondent 
affect commerce within the meaning of Section 2(6) and (7) of 
the Act.  
 
3. The Respondent has not violated the Act in any other 
manner encompassed by the 
c
omplaint. 
 
R
EMEDY
 
Having found that the Re
spondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
The General Counsel requests an Order requiring the posting 
of
 
a Notice at its main, branch and station facilities in its New 
Haven, Connecticut Post Office and to send a copy of the 
Board Order to all of its supervisors at the aforesaid facilities.  
However, as I have concluded that the Respondent has violated 
the A
ct on only one occasion at the Mt. Carmel office, I shall 
only require that the Notice be posted at that facility
.  
Also, as 
all of the grievances have been resolved and the information 
requested is no longer needed to enforce the collective
-
bargaining agr
eement, I will not require the Respondent to 
furnish the information that I have found to have been unduly 
delayed. 
 
[Recommended Order omitted from publication.]
 
 
 
